Citation Nr: 1044892	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-03 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Mr. Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The Veteran served on active duty in the Army during World War 
II, from October 1942 to December 1944.  He died in April 2006.  
The Appellant is his surviving spouse (widow).  She appealed to 
the Board of Veterans' Appeals (Board) from an August 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The Board issued a decision in June 2009 denying the Appellant's 
claims for dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 and for service connection for 
the cause of the Veteran's death.  She appealed to the United 
States Court of Appeals for Veterans Claims (Court).

A private attorney represented the Appellant in her appeal to the 
Court.  In July 2010, her attorney and VA's Office of General 
Counsel - representing the Secretary of VA, filed a joint motion 
asking the Court to partially vacate the Board's decision to the 
extent it had denied service connection for cause of death.  
However, the parties also requested the Court not disturb the 
remaining portion of the Board's decision that denied DIC under 
the provisions of 38 U.S.C.A. § 1318.  The Court granted the 
joint motion in an order issued later in July 2010 and has since 
returned the file to the Board for compliance with directives 
specified.

To comply with this order, the Board in turn is remanding the 
cause-of-death claim to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.




REMAND

The Veteran was born in July 1921 and died in April 2006, so when 
he was almost 85 years old.

The Veteran had four service-connected disabilities at the time 
of his death:  hearing loss rated as 70-percent disabling, 
tinnitus rated as 10-percent disabling, limitation of motion of 
the right ring finger, rated as 10-percent disabling, and pleural 
effusion, rated noncompensable (i.e., 0 percent), for a combined 
80 percent rating since July 31, 2000.  He also had had a total 
disability rating based on individual unemployability (TDIU) 
effectively since July 31, 2000.

According to his death certificate, the immediate cause of the 
Veteran's death was recurrent aspiration pneumonia of 3 days' 
duration due to or as a consequence of unspecified dementia with 
oropharyngeal dysfunction of 4 weeks' duration; 
chronic gastrointestinal (GI) bleeding, unspecified, is listed as 
another significant condition contributing to death, but not 
resulting in the underlying cause.

When previously denying this cause-of-death claim in June 2009, 
the Board determined a medical nexus opinion was not needed 
concerning whether a 
service-connected disability either caused or contributed 
substantially or materially to the Veteran's death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  The Appellant-widow's claim is 
predicated on the notion that the Veteran's service-connected 
pleural effusion, in particular, was the reason he developed the 
terminal aspiration pneumonia.  The 0 percent rating for the 
pleural effusion had been in effect and unchanged since December 
1944, so ever since his military service ended many years ago.



In partially vacating the Board's decision, however, the joint 
motion cites the Board's failure to provide adequate reasons or 
bases for not requesting this medical nexus opinion concerning 
any potential relationship or correlation between the service-
connected pleural effusion and terminal aspiration pneumonia.

As the Board previously explained, in DeLaRosa v. Peake, 515 F.3d 
1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 
38 U.S.C. § 5103A(a) does not always require VA to assist the 
claimant in obtaining a medical opinion or examination for a DIC 
claim, but that it does require VA to assist a claimant in 
obtaining such whenever it is necessary to substantiate the DIC 
claim.  The Federal Circuit Court added that there was no duty to 
provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) 
since this provision is explicitly limited to claims for 
disability compensation (service connection), which is defined as 
a monthly payment made by VA to a Veteran, and therefore does not 
pertain to a DIC claim.  Id.  But in Wood v. Peake, 520 F.3d 1345 
(Fed. Cir. 2008), the Federal Circuit Court held that, in the 
context of a DIC claim, VA must also consider that 38 U.S.C. § 
5103A(a) only excuses VA from making reasonable efforts to 
provide an examination when no reasonable possibility exists that 
such assistance would aid in substantiating the claim.

Therefore, concluded the joint motion, because it appears the 
Veteran died from a lung condition (aspiration pneumonia), and 
had a service-connected lung condition while he was alive and 
when he died (pleural effusion), it is unclear how the Board 
found that a medical opinion was not warranted in this case given 
these holdings in Wood and DeLaRosa.  The joint motion also was 
determined the Board's reasoning regarding the service-connected 
pleural effusion having been asymptomatic during the months (and 
indeed years) leading up to the Veteran's death was seemingly a 
medical determination, so not permitted absent this medical 
finding.  See Colvin v. Derwinski, Vet. App. 171, 175 
(1991)(indicating the Board is prohibited from substituting its 
own unsubstantiated medical opinion).

Accordingly, the cause-of-death claim is REMANDED for the 
following additional development and consideration:

1.  Submit the claims file to an appropriate 
VA physician (preferably a pulmonologist) for 
a medical nexus opinion concerning the 
likelihood (very likely, as likely as not, 
or unlikely) a service-connected disability 
- in particular the Veteran's pleural 
effusion, rated 0-percent disabling 
effectively since his discharge from service 
in December 1944 - either caused or 
contributed substantially or materially to 
his death in April 2006 at nearly age 85 from 
recurrent aspiration pneumonia of 3 days' 
duration due to or as a consequence of 
unspecified dementia with oropharyngeal 
dysfunction of 4 weeks' duration.  Chronic GI 
bleeding, unspecified, is listed as another 
significant condition contributing to death, 
but not resulting in the underlying cause.

The term "as likely as not" (at least 50 
percent probability) does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against it.

To assist in making this important 
determination, the designated examiner must 
review the claims file, including a complete 
copy of this remand and the joint motion, for 
the pertinent medical and other history.  The 
designated examiner must discuss the 
rationale of the opinion, whether favorable 
or unfavorable.

2.  Then readjudicate the cause-of-death 
claim in light of the additional evidence.  
If this claim is not granted to 
the Appellant's satisfaction, send her and 
her representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration.

The Appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


